74 U.S. 694 (____)
7 Wall. 694
AUSTIN
v.
THE ALDERMEN.
Supreme Court of United States.

*697 Mr. I.J. Austin, for the plaintiff in error.
No argument on the other side.
*698 Mr. Justice SWAYNE delivered the opinion of the court.
This case is brought before us by a writ of error, issued pursuant to the twenty-fifth section of the Judiciary Act of 1789.
The legislature of Massachusetts, by a statute passed on the 15th of May, 1865 (ch. 242), provided for "the taxation of shares in associations for banking, established under the laws of the United States," and prescribed the mode of procedure for that purpose. The statute is confined to such associations in that State, and to shares held by persons living within its limits. The third section enacts that the assessment for taxation shall be made where the shareholders reside.
The proviso in the act of Congress which permits the shares to be taxed by the States, requires them to be included "in the valuation of the personal property" of the holder, "in the assessment of taxes imposed by or under State authority, at the place where such bank is located, and not elsewhere."[*] There are other regulations upon the subject, but they do not affect the point to be considered, and need not to be more particularly adverted to.
The plaintiff in error lived in Boston, and was the owner of stock in six National banks there situated, and the valuation and assessment were there made.
It is not denied that this was in conformity to the act of Congress, but it is insisted that the taxes assessed were illegal and void, because the statute of the State requires that they shall be assessed at the place of the residence of the shareholder, without reference to the locality of the bank.
The only question of Federal jurisdiction, and of which this court can take cognizance is, whether the plaintiff in error has been deprived of any right, contrary to the act of Congress, upon which he relies for protection.
The facts bring the case within the terms of the act, according to the strictest construction which can be given to them. This is conclusive of the case. Whether, in another *699 case, arising upon a different state of facts, the statute may not produce results in conflict with the act of Congress, and which this court will therefore be bound to revise and correct, is an inquiry upon which we are not called to enter. We can only consider the statute in connection with the case before us. Having ascertained that it has wrought no effect which the act forbids, our jurisdiction is at an end. The twenty-fifth section of the Judiciary Act is explicit upon the subject.
The right of taxation, where it exists, is necessarily unlimited in its nature. It carries with it inherently the power to embarrass and destroy.
It is well settled that the States cannot exercise this authority in respect to any of the instrumentalities which the general government may create for the performance of its constitutional functions. It is equally well settled, that this exemption may be waived wholly, or with such limitations and qualifications as may be deemed proper, by the law-making power of the nation; but the waiver must be clear, and every well-grounded doubt upon the subject should be resolved in favor of the exemption.
In respect to the class of cases to which the one before us belongs, the waiver is expressed in clear and unmistakable language.
Important questions have arisen as to the construction and effect of the permission given to tax, by the act of Congress under consideration, with reference to the national securities held by the banks. These questions have been settled by this court in repeated decisions.[*]
In this case, the only question open for our examination must, for the reasons before stated, be resolved against the plaintiff in error.
JUDGMENT AFFIRMED.
NOTES
[*]  Act of June 3, 1864, ch. 106, § 41, 13 Stat. at Large, 112.
[*]  Van Allen v. The Assessors, 3 Wallace, 573; The People v. The Commissioners, 4 Id. 244; Bradley v. The People, Id. 459.